Fourth Court of Appeals
                                        San Antonio, Texas
                                   MEMORANDUM OPINION
                                            No. 04-13-00305-CV

                                  EX PARTE Christopher ESQUIVEL

                                   Original Habeas Corpus Proceeding 1

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Marialyn Barnard, Justice
                  Patricia O. Alvarez, Justice

Delivered and Filed: May 22, 2013

PETITION FOR WRIT OF HABEAS CORPUS DENIED

           On May 10, 2013, Relator Christopher Esquivel filed an original habeas corpus

proceeding. Relator alleges that he has been sentenced to 180 days in county jail after being held

in contempt for failure to pay child support. Relator provides numerous grounds for why he is

entitled to habeas corpus relief and seeks to be released from custody.

           However, it is Relator’s burden to provide this court with a record sufficient to establish

his right to habeas corpus relief. See TEX. R. APP. P. 52.3(k)(1)(D) (if a writ of habeas corpus is

sought, relator must include in the appendix proof that the relator is being restrained); TEX. R.

APP. P. 52.7(a)(1)-(2) (a relator must filed with the petition: (1) “a certified or sworn copy of

every document that is material to the relator’s claim for relief and that was filed in any

1
  This proceeding arises out of Cause No. 1998-CI-07272, in the 224th Judicial District Court, Bexar County, Texas,
the Honorable Cathy Stryker presiding. However, the order complained of was signed by the Honorable Nick
Catoe, presiding associate judge of the Child Support Court, Bexar County, Texas.
                                                                                 04-13-00305-CV


underlying proceeding;” and (2) “a properly authenticated transcript of any relevant testimony

from any underlying proceeding”); Walker v. Packer, 827 S.W.2d 833, 837 (Tex. 1992) (orig.

proceeding). Relator has failed to provide us with any record to support his claims such as the

order complained of, proof of restraint, or the reporter’s record from the hearing. Accordingly,

Relator’s petition for writ of habeas corpus is DENIED.

                                                    PER CURIAM




                                              -2-